PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/515,002
Filing Date: 17 Jul 2019
Appellant(s): Lewis et al.



__________________
Georgiy L. Khayet
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

(2) Response to Argument
Appellant argues (on pages 13-14 of Appeal Brief) that Claims 1-20 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. This rejection is respectfully traversed and Appellant respectfully submits that the rejection is improper because of the following reasons: regarding B) Rejection of independent claim 1 under 35 U.S.C. §101 as allegedly being directed to the judicial exception, I. Claim elements are indicative of integration into a practical application because the claim elements reflect improvements to a technology or technical field.
Appellant respectfully submits that elements of independent claim 1 are directed to an improvement to the technology of vehicle telematics, specifically, to selecting a fixed-route transportation asset to provide an on-demand route service. Specifically, independent claim 1 integrates the subject matter into the practical application of selecting one of transportation assets committed to a fixed-route service for providing an on-demand route service. The selection is made based on estimating of whether a location of a transportation asset traveling according to a fixed-route schedule would be proximate to a variable pick- up location at a variable pick-up time specified in the on-demand service request. 
In response to Appellant’ argument, the Examiner respectfully disagrees and notes that Appellant’s claims are directed to fulfilling on-demand service requests which appears to be more of a transportation business solution to a transportation business problem, not an improvement to the functioning of a computer, or to any other technology or technical field which would show integration of the judicial exception into practical application - see MPEP 106.05(a).  Therefore, the Examiner maintains the claims are patent ineligible.       

Appellant argues (on pages 144-15 of Appeal Brief) that the following elements of independent claim 1 that integrate the subject matter into the practical application include: 
...building, by the processor, on a map of a geographical region associated with the variable pick-up location, a first geofence characterized by one of a first circle or a first polygon enclosing the variable pick-up location; 
building, by the processor, on the map, a second geofence characterized by one of a second circle or a second polygon enclosing the variable drop-off location; 
getting, by the processor, a pool of transportation assets based at least in part on the map, the transportation assets including at least one of a bus, van, mini-van, car, sport utility vehicle, and truck; 
removing, by the processor, at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including: 
selecting, from the pool of transportation assets, a first transportation asset associated with a fixed-route service, the fixed-route service including predefined pick-up and drop-off locations, the selecting being based on determining that at least a portion of the predefined pick-up and drop-off locations of the first transportation asset are positioned within the first geofence and the second geofence on the map; and 
withdrawing the first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for the fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request; 
ranking, by the processor, remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost of the transportation asset, driver time for a driver associated with the transportation asset, and government fees; 
selecting, by the processor, a second transportation asset from the pool of transportation assets using the ranking; 
dispatching, by the processor, the second transportation asset to fulfill the on- demand service request; 
determining, by the processor, that the second transportation asset will be late in the first geofence for the variable pick-up time of the on-demand service request based at least in part on location information received by the processor from the second transportation asset, the location information including a location continuously determined by a global positioning system unit of the second transportation asset at predetermined times;
selecting, by the processor, a third transportation asset from the pool of transportation assets based at least in part on the ranking; and 
dispatching, by the processor, the third transportation asset to the variable pick- up location to fulfill the on-demand service request.

The above elements of independent claim 1 clearly demonstrate integration into a practical application by operating in a non-conventional and non-generic way to determine whether a location of a transportation asset traveling according to a fixed-route schedule would be within a geofence enclosing a variable pick-up location at a variable pick-up time.  Specifically, in independent claim 1, the processor builds a first geofence enclosing the variable pick-up location and builds a second geofence enclosing the variable drop-off location. The processor then selects, from the pool of transportation assets, a first transportation asset associated with a fixed-route service. The selection is made based on the determination that at least a portion of the predefined pick-up and drop-off locations of the first transportation asset is positioned within the first geofence and the second geofence on the map. The processor then causes withdrawal of the first transportation asset from the pool of transportation assets if a delay to a scheduled pick-up time for the fixed-route service of the first transportation 
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the above claim limitations do not integrate the judicial exception into a practical application because Claim 1 as a whole, amounts to “apply it” (or an equivalent). The claim recites the additional elements of “a processor” and “a global positioning system.”  The additional element of the processor and global positioning system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Further, the additional element of the global positioning system for determining location, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not provide an inventive concept or significantly more to integrate the judicial exception into a practical application. 

Appellant argues (on pages 15-16 of Appeal Brief) that furthermore, a second transportation asset is selected from the remaining transportation assets. Then, the processor determines that the second transportation asset would be late in the first geofence for the variable pick-up time of the on-demand service request. This determination is made based on location information related to a location continuously determined by a global positioning system unit of the second transportation asset at predetermined times and received by the processor. Upon determining that the second transportation asset would be late, the processor selects and dispatches the third transportation asset to the variable pick-up location… Thus, the Specification provides a technical explanation for implementing the invention in order to enable an improvement. Appellant further submits that the elements of independent claim 1, per se, 
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that Appellant has not shown a teaching in the specification on how the invention improves a technology or improves performance of the computer, nor established a clear nexus between the claim language and the improvement to technology where both the claims and the specification support the asserted technical improvement. The improvement, as stated by Appellant, which entails, “selecting a transportation asset based on an estimated future location of the transportation asset” appears to be a business solution to a business problem related to transportation. Thus, the improvement alleged by Appellant represents, at most, an improvement to the abstract idea, rather than an improvement to technology and/or to the functionality/performance of the computer itself.

Appellant argues (on pages 16-17 of Appeal Brief) that the combination of elements of independent claim 1 imposes meaningful limits in that the analysis of a real-time location of the transportation asset is applied to improve an existing technology (selecting transportation assets that meet conditions specified in the request) by enabling selecting a fixed-route transportation asset (which travels according to a predetermined schedules) to fulfil the on-demand service request (conditions of which are specified by a user that requested an on-demand transportation service). In particular, the elements of independent claim 1 address the problem of determining whether a fixed-route location of the transportation asset at the variable pick-up time would be inside the geofence of the variable pick-up location. These elements are computationally intensive, as well as include specific data processing, prediction, and analysis, and are not directed to organizing human activity. All of these elements, especially 
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the processor is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the global positioning system for determining a location of the second transportation asset, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Please see [0027] in Appellant’s specification: “Sensors 330 can include a Global Positioning System (GPS) receiver, accelerometer, gyroscope, magnetometer, proximity sensor, ambient light sensor, microphone, and the like” for describing the well-understood, routine, conventional nature of the sensor/GPS. Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application.

Appellant argues (on page 17 of Appeal Brief) that, 2. Claim elements are indicative of integration into a practical application because the claim elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Appellant respectfully submits that, in combination, the elements of independent claim 1 are not drafted to monopolize all efforts to "selecting the best service provider to send to a location” (the purported abstract idea), but rather set up a sequence of events that address the problem of determining whether a fixed-route location of the transportation asset at the variable pick-up time would be within the geofence of the variable pick-up location.  Specifically, the elements of independent claim 1 recite determining whether the second transportation asset could be late in reaching the first a global positioning system unit of the second transportation asset at predetermined times and received by the processor. Therefore, the elements of independent claim 1 add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment and transform the judicial exception into patent-eligible subject matter.
In response to Appellants arguments, the Examiner respectfully disagrees and notes that first, preemption is not a standalone test for patent eligibility; and Appellant's attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim.  Secondly, the use of the processor and the global positioning system unit appears to merely be tools used to implement the abstract idea and thus do not integrate the judicial exception into practical application by providing a technological improvement to a technological problem.  Therefore, the Examiner maintains the claims are patent ineligible.

Appellant argues (on page 17 of Appeal Brief) that independent claims 11 and 20 recite elements similar to elements recited in independent claim 1. Therefore, independent claims 1, 11, and 20 are not “directed to” a judicial exception and thus are patent eligible.
In response to Appellant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of Claim 1.

Appellant argues (on page 18 of Appeal Brief) that regarding C) Rejection of independent claim 1 under 35 U.S.C. $101 as allegedly not including additional elements that are sufficient to amount to significantly more than the judicial exception, even if the claims are deemed to be patent-ineligible under Step 2A, Appellant respectfully submits that the 
removing, by the processor, at least one transportation asset from the pool of transportation assets, the removing the at least one transportation asset including:

selecting, from the pool of transportation assets, a first transportation asset associated with a fixed-route service, the fixed-route service including predefined pick-up and drop-off locations, the selecting being based on determining that at least a portion of the predefined pick-up and drop-off locations of the first transportation asset are positioned within the first geofence and the second geofence on the map; and

withdrawing the first transportation asset from the pool of transportation assets when a delay to a scheduled pick-up time for the fixed-route service of the first transportation asset will exceed a predetermined threshold, the delay arising from hypothetically using the first transportation asset to fulfill the on-demand service request;

ranking, by the processor, remaining transportation assets in the pool of transportation assets using weighted cost criteria, the weighted cost criteria including at least one of depreciation of a transportation asset, fuel cost of the transportation asset, driver time for a driver associated with the transportation asset, and government fees;

selecting, by the processor, a second transportation asset from the pool of transportation assets using the ranking;

... determining, by the processor, that the second transportation asset will be late in the first geofence for the variable pick-up time of the on-demand service request based at least in part on location information received by the processor from the second transportation asset, the location information including a location continuously determined by a global positioning system unit of the second transportation asset at predetermined times;

selecting, by the processor, a third transportation asset from the pool of transportation assets based at least in part on the ranking;

In independent claim 1, the processor selects, from the pool of transportation assets, a first transportation asset associated with a fixed-route service. The selection is made based on the determination that at least a portion of the predefined pick-up and drop-off locations of the first transportation asset are positioned within the first geofence (enclosing the variable pick-up 
Thus, the combination of elements in independent claim 1 allows determining whether a fixed-route location of the transportation asset at the variable pick-up time would be within the geofence of the variable pick-up location. Based on the determination, a transportation asset associated with a fixed-route service can be used for providing an on-demand service. Thus, the elements of independent claim 1 are not well-understood, routine, or conventional activities in the field. Furthermore, Appellant respectfully submits that the Specification identifies a problem in the prior art systems providing fixed-route services, which is solved by the claimed invention in an unconventional manner, specifically, see paragraphs [0017] and [0024] of the Specification.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that the processor in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “removing,” “selecting,” “withdrawing,” “ranking,” “selecting,” and “determining;” and a global positioning system determining a location) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Further, the additional element of the processor is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Moreover, the global positioning system for determining a location of the second transportation asset, is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)).  Please see [0027] in Appellant’s specification: “Sensors 330 can include a Global Positioning System (GPS) receiver, accelerometer, gyroscope, 

Appellant argues (on page 20 of Appeal Brief) that conventional methods used in the field of vehicle telematics require the transportation asset to provide a service either on a fixed-route basis or on on-demand basis. In contrast, the invention of independent claim 1 enables selecting one of transportation assets committed to a fixed-route service for providing an on-demand route service. The selection is made based on estimating whether a location of a transportation asset traveling according to a fixed-route schedule would be proximate to a variable pick-up location at a variable pick-up time specified in the on-demand service request and withdrawing the transportation assets from a pool of transportation assets based on ranking the transportation assets according to weighted cost criteria. Thus, independent claim 1 recites a technological solution to a technological problem specific to the technology of vehicle telematics, an unconventional solution, which is an improvement over the prior art. Therefore, the elements of independent claim 1 are unconventional and more than what is well-understood, routine, conventional activity in the field.
In response to Appellant’s argument, the Examiner respectfully disagrees and notes that Appellant’s claims as presented, the specification, and the invention as described by Appellant appears to be directed to the abstract idea of fulfilling on-demand transportation requests.  The use of the processor and GPS does not take the claims out of the method of organizing human activity grouping.  Further, the processor and GPS are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea on a generic computer does not integrate the judicial exception into practical application.  Therefore, the Examiner maintains the claims are patent ineligible. 

In response to Appellant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of Claim 1.

Appellant argues (on page 21 of Appeal Brief) that claims 2-10 and 12-19 depend on independent claims 1 and 11 either directly or indirectly. As such, claims 2-10 and 12-19 incorporate all elements of their respective parent claims 1 and 11. Accordingly, Appellant submits that claims 2-10 and 12-19 are patentable for at least the reasons set forth above. Thus, Appellant respectfully requests withdrawal of 35 U.S.C. §101 rejection of dependent claims 2-10 and 12- 19.
In response to Appellant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of Claim 1.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/FREDA A NELSON/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628 

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.